                   Case 2:17-cv-00220-MLH-KS Document 179-1 Filed 11/12/19 Page 1 of 7 Page ID #:6380




                                                 APPENDIX A
                                SUBSET AND SUPERSET OBVIOUSNESS COMBINATIONS

       [WITHDRAWN] = A combination that had been withdrawn by Snap.
       [SUPERSET] = A new combination created by adding at least one new reference to a combination disclosed in
       Snap’s invalidity contentions.
                = A reference added to a disclosed combination to create a superset combination.
       [SUBSET] = A new combination created by dropping references from a combination previously disclosed in Snap’s
       invalidity contentions.
                = A reference dropped from a disclosed combination to create a subset combination.


                                    Combinations Disclosed in Snap’s
Patent Claim(s)                                                                     Combinations Asserted by Dr. Greenberg
                                 Third Amended Invalidity Contentions
                       1.   Namias, Wren, Yuan, Fardella, Stevenson, Parikh,        1. Namias and Wren (primary references),
                            Hartselle                                                  Yuan, Fardella, Stevenson, Hartselle
                       2.   Bienstock, Saffer, Parikh, Calloway, Fardella,             [WITHDRAWN]
                            Hartselle                                               2. Nokia 7xxx Series Mobile Phone System
                       3.   Pocket PC Phone (System), Motorola MPx200 Phone            (primary system), Wren, Jo, Nikkanen,
                            (System), Nokia 68xx Series Mobile Phone (system),         Fardella [SUPERSET]
’711      1, 4-6, 11
                            Nextel i100plus, Parikh, Microsoft Server (system),     3. Pocket PC Phone System (with MMS
                            CopySafe Software (system), Wren, Fardella                 Composer) (primary system), Wren
                       4.   Nokia 7xxx Series Mobile Phone (System), Yuan,             [SUBSET]
                            Edwards, Wren, Parikh, Berger, Hartselle, Redlich,                   Greenberg Expert Report, ¶ 496
                            Fardella
                                        Snap’s 3d Am. Inv. Contentions, pp. 11-14



                                                              Page 1
                    Case 2:17-cv-00220-MLH-KS Document 179-1 Filed 11/12/19 Page 2 of 7 Page ID #:6381




                                   Combinations Disclosed in Snap’s
Patent Claim(s)                                                                     Combinations Asserted by Dr. Greenberg
                                Third Amended Invalidity Contentions
                      1.   Namias, Wren, Yuan, Fardella, Stevenson, Parikh,         1. Namias and Wren (primary references),
                           Hartselle, RFC 2821, Hazel                                  Yuan, Fardella, Stevenson, Hartselle,
                      2.   Bienstock, Saffer, Parikh, Calloway, Fardella,              RFC 2821, Hazel, Microsoft Server
                           Hartselle                                                   System [SUPERSET]
                      3.   Pocket PC Phone (System), Motorola MPx200 Phone          2. Nokia 7xxx Series Mobile Phone System
                           (System), Nokia 68xx Series Mobile Phone (system),          (primary system), Wren, Jo, Nikkanen,
’711      13
                           Nextel i100plus, Parikh, Microsoft Server (system),         Fardella [SUPERSET]
                           CopySafe Software (system), Wren, Fardella               3. Pocket PC Phone System (with MMS
                      4.   Nokia 7xxx Series Mobile Phone (System), Yuan,              Composer) (primary system), Wren,
                           Edwards, Wren, Parikh, Berger, Hartselle, Redlich,          Fardella [SUBSET]
                           Fardella                                                              Greenberg Expert Report, ¶ 497
                                            Snap’s 3d Am. Inv. Contentions, p. 14
                      1.   Namias, Wren, Yuan, Fardella, Stevenson, Parikh,         1. Namias and Wren (primary references),
                           Hartselle, Thorne                                           Yuan, Fardella, Stevenson, Hartselle,
                      2.   Bienstock, Saffer, Parikh, Calloway, Fardella,              Thorne, Microsoft Outlook Software
                           Hartselle                                                   System, Microsoft Server System
                      3.   Pocket PC Phone (System), Motorola MPx200 Phone             [SUPERSET]
                           (System), Nokia 68xx Series Mobile Phone (system),       2. Nokia 7xxx Series Mobile Phone System
’711      15
                           Nextel i100plus, Parikh, Microsoft Server (system),         (primary system), Wren, Jo, Nikkanen,
                           CopySafe Software (system), Wren, Fardella                  Fardella, Jain [SUPERSET]
                      4.   Nokia 7xxx Series Mobile Phone (System), Yuan,           3. Pocket PC Phone System (with MMS
                           Edwards, Wren, Parikh, Berger, Hartselle, Redlich,          Composer) (primary system), Wren, Jain
                           Fardella, Jain                                              [SUPERSET]
                                        Snap’s 3d Am. Inv. Contentions, pp. 14-15                 Greenberg Expert Report, ¶ 498


       Appendix A                                             Page 2
                    Case 2:17-cv-00220-MLH-KS Document 179-1 Filed 11/12/19 Page 3 of 7 Page ID #:6382




                                   Combinations Disclosed in Snap’s
Patent Claim(s)                                                                     Combinations Asserted by Dr. Greenberg
                                Third Amended Invalidity Contentions
                      1.   Namias, Wren, Yuan, Fardella, Stevenson, Parikh,         1. Namias and Wren (primary references),
                           Hartselle, Thorne                                           Yuan, Fardella, Stevenson, Hartselle,
                      2.   Bienstock, Saffer, Parikh, Calloway, Fardella,              Thorne, Microsoft Server System
                           Hartselle                                                   [SUPERSET]
                      3.   Pocket PC Phone (System), Motorola MPx200 Phone          2. Nokia 7xxx Series Mobile Phone System
                           (System), Nokia 68xx Series Mobile Phone (system),          (primary system), Wren, Jo, Nikkanen,
’711      16
                           Nextel i100plus, Parikh, Microsoft Server (system),         Fardella, Jain, Hartselle [SUPERSET]
                           CopySafe Software (system), Wren, Fardella               3. Pocket PC Phone System (with MMS
                      4.   Nokia 7xxx Series Mobile Phone (System), Yuan,              Composer) (primary system), Wren, Jain,
                           Edwards, Wren, Parikh, Berger, Hartselle, Redlich,          Hartselle [SUPERSET]
                           Fardella                                                               Greenberg Expert Report, ¶ 499
                                       Snap’s 3d Am. Inv. Contentions, pp. 15-16
                      1.   Wren, Berger, Parikh, Hartselle                          1. Wren (primary reference), Berger,
                      2.   Bienstock, Saffer, Parikh, Calloway, Fardella,              Hartselle [WITHDRAWN]
                           Hartselle                                                2. Nokia 7xxx Series Mobile Phone System
                      3.   Nokia 68xx Series Mobile Phone (system), Nextel             (primary system), Nikkanen, Jo, Fardella,
                           i100plus, Parikh, Fardella, CopySafe software               Berger, Calloway [SUPERSET]
’886      1, 5
                           (system)                                                               Greenberg Expert Report, ¶ 442
                      4.   Nokia 7xxx Series Mobile Phone (System), Yuan,
                           Edwards, Nikkanen, Jo, Parikh, Berger, Hartselle,
                           Redlich
                                            Snap’s 3d Am. Inv. Contentions, p. 18



       Appendix A                                             Page 3
                    Case 2:17-cv-00220-MLH-KS Document 179-1 Filed 11/12/19 Page 4 of 7 Page ID #:6383




                                   Combinations Disclosed in Snap’s
Patent Claim(s)                                                                     Combinations Asserted by Dr. Greenberg
                                Third Amended Invalidity Contentions
                      1.   Wren, Berger, Parikh, Hartselle, Hanna, Microsoft        1. Wren (primary reference), Berger,
                           Server (system)                                             Hartselle, Hanna, Microsoft Server
                      2.   Bienstock, Saffer, Parikh, Calloway, Fardella,              System [SUBSET]
                           Hartselle                                                2. Nokia 7xxx Series Mobile Phone System
                      3.   Nokia 68xx Series Mobile Phone (system), Nextel             (primary system), Nikkanen, Jo, Fardella,
’886      9                i100plus, Parikh, Fardella, CopySafe software               Berger, Calloway [SUPERSET]
                           (system), Microsoft Server (system), Redlich                           Greenberg Expert Report, ¶ 443
                      4.   Nokia 7xxx Series Mobile Phone (System), Yuan,
                           Edwards, Nikkanen, Jo, Parikh, Berger, Hartselle,
                           Redlich
                                        Snap’s 3d Am. Inv. Contentions, pp. 18-19
                      1.   Wren, Berger, Parikh, Hartselle, Hanna, Microsoft        1. Wren (primary reference), Berger,
                           Server (system)                                             Hartselle, Hanna, Microsoft Outlook
                      2.   Bienstock, Saffer, Parikh, Calloway, Fardella,              Software System, Microsoft Server
                           Hartselle, Jain                                             System [SUPERSET]
                      3.   Nokia 68xx Series Mobile Phone (system), Nextel          2. Nokia 7xxx Series Mobile Phone System
’886      10, 11           i100plus, Parikh, Fardella, CopySafe software               (primary system), Nikkanen, Jo, Fardella,
                           (system), Microsoft Server (system)                         Berger, Calloway, Jain [SUPERSET]
                      4.   Nokia 7xxx Series Mobile Phone (System), Yuan,                         Greenberg Expert Report, ¶ 444
                           Edwards, Nikkanen, Jo, Parikh, Berger, Hartselle,
                           Redlich, Jain
                                        Snap’s 3d Am. Inv. Contentions, pp. 19-20



       Appendix A                                             Page 4
                    Case 2:17-cv-00220-MLH-KS Document 179-1 Filed 11/12/19 Page 5 of 7 Page ID #:6384




                                   Combinations Disclosed in Snap’s
Patent Claim(s)                                                                     Combinations Asserted by Dr. Greenberg
                                Third Amended Invalidity Contentions
                      1.   Wren, Berger, Parikh, Hartselle, Thorne, Microsoft       1. Wren (primary reference), Berger,
                           Server (system)                                             Hartselle, Thorne, Microsoft Outlook
                      2.   Bienstock, Saffer, Parikh, Calloway, Fardella,              Software System [SUPERSET]
                           Hartselle, Ogilvie                                       2. Nokia 7xxx Series Mobile Phone System
                      3.   Nokia 68xx Series Mobile Phone (system), Nextel             (primary system), Nikkanen, Jo, Fardella,
’886      13               i100plus, Parikh, Fardella, CopySafe software               Berger, Calloway, Thorne, Ogilvie
                           (system), Thorne, Microsoft Server (system)                 [SUPERSET]
                      4.   Nokia 7xxx Series Mobile Phone (System), Yuan,                         Greenberg Expert Report, ¶ 445
                           Edwards, Nikkanen, Jo, Parikh, Berger, Hartselle,
                           Redlich, Thorne
                                            Snap’s 3d Am. Inv. Contentions, p. 20
                      1.   Wren, Berger, Parikh, Hartselle                          1. Wren (primary reference), Berger,
                      2.   Bienstock, Saffer, Parikh, Calloway, Hartselle              Hartselle [WITHDRAWN]
                      3.   Nokia 68xx Series Mobile Phone (system), Nextel          2. Nokia 7xxx Series Mobile Phone System
                           i100plus, Parikh, CopySafe software (system)                (primary system), Nikkanen, Jo
’111      1, 4, 5
                      4.   Nokia 7xxx Series Mobile Phone (System), Yuan,              [SUBSET]
                           Edwards, Nikkanen, Jo, Parikh, Berger, Hartselle,                      Greenberg Expert Report, ¶ 478
                           Redlich
                                       Snap’s 3d Am. Inv. Contentions, pp. 20-21




       Appendix A                                             Page 5
                    Case 2:17-cv-00220-MLH-KS Document 179-1 Filed 11/12/19 Page 6 of 7 Page ID #:6385




                                   Combinations Disclosed in Snap’s
Patent Claim(s)                                                                   Combinations Asserted by Dr. Greenberg
                                Third Amended Invalidity Contentions
                      1.   Wren, Berger, Parikh, Hartselle, Microsoft Server      1. Wren (primary reference), Berger,
                           (system)                                                  Hartselle, Hanna, Microsoft Server
                      2.   Bienstock, Saffer, Parikh, Calloway, Hartselle            System [SUPERSET]
                      3.   Nokia 68xx Series Mobile Phone (system), Nextel        2. Nokia 7xxx Series Mobile Phone System
                           i100plus, Parikh, CopySafe software (system),             (primary system), Nikkanen, Jo, Berger,
’111      9
                           Microsoft Server (system), Redlich                        Calloway [SUPERSET]
                      4.   Nokia 7xxx Series Mobile Phone (System), Yuan,                       Greenberg Expert Report, ¶ 479
                           Edwards, Nikkanen, Jo, Parikh, Berger, Hartselle,
                           Redlich
                                            Snap’s 3d Am. Inv. Contentions, p. 21




       Appendix A                                             Page 6
                    Case 2:17-cv-00220-MLH-KS Document 179-1 Filed 11/12/19 Page 7 of 7 Page ID #:6386




                                Combinations Disclosed in Snap’s
Patent Claim(s)                                                                 Combinations Asserted by Dr. Greenberg
                              Third Amended Invalidity Contentions
          Claim 10:                                                             1. Wren (primary reference), Berger,
          1. Wren, Berger, Parikh, Hartselle, Hanna, Microsoft Outlook             Hartselle, Hanna, Microsoft Outlook
             (system)                                                              Software System, Microsoft Server
          2. Bienstock, Saffer, Parikh, Calloway, Hartselle, Jain                  System [SUPERSET]
          3. Nokia 68xx Series Mobile Phone (system), Nextel i100plus,          2. Nokia 7xxx Series Mobile Phone System
             Parikh, CopySafe software (system), Microsoft Server (system)         (primary system), Nikkanen, Jo, Jain
          4. Nokia 7xxx Series Mobile Phone (System), Yuan, Edwards,               [SUBSET]
             Nikkanen, Jo, Parikh, Berger, Hartselle, Redlich, Jain                           Greenberg Expert Report, ¶ 480

’111     Claim 11:
         1. Wren, Berger, Parikh, Hartselle, Hanna, Microsoft Server (system)
         2. Bienstock, Saffer, Parikh, Calloway, Hartselle, Jain
         3. Nokia 68xx Series Mobile Phone (system), Nextel i100plus,
            Parikh, CopySafe software (system), Microsoft Server (system),
            Jain
         4. Nokia 7xxx Series Mobile Phone (System), Yuan, Edwards,
            Nikkanen, Jo, Parikh, Berger, Hartselle, Redlich, Jain

                                    Snap’s 3d Am. Inv. Contentions, pp. 21-22




       Appendix A                                          Page 7
